—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 29, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We seen no reason to disturb the jury’s determinations concerning credibility. Concur — Sullivan, P. J., Nardelli, Wallach, Lerner and Buckley, JJ.